Citation Nr: 0947371	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for atrial 
fibrillation, to include as secondary to diabetes mellitus 
type II.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for joint pain, claimed 
as joint pain of the bilateral knees.

5.  Entitlement to service connection for migraines.

6.  Whether the Veteran's income exceeds the maximum annual 
pension rate for entitlement to nonservice-connected 
disability pension. 



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in February 2005 and 
August 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in October 2009; a transcript of the hearing is 
associated with the claims file.    

The Board observes that the Veteran has claimed service 
connection for atrial fibrillation and hypertension.  He also 
served in Vietnam from December 1969 to December 1970.  The 
Board is cognizant that, on October 13, 2009, in accordance 
with authority provided in 38 U.S.C. § 1116, the Secretary of 
VA announced his decision to establish presumptions of 
service connection, based upon exposure to herbicides within 
the Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  In order to avoid the unnecessary 
diversion of resources and the unnecessary issuance of 
denials in claims that may be granted when the planned new 
presumptions are made effective, on November 20, 2009, the 
Secretary directed the Board to stay action on all claims for 
service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  While the Veteran's claimed conditions of 
atrial fibrillation and hypertension involve the function of 
the heart and the record reflects additional diagnoses of 
heart disorders, to include coronary artery disease, 
congestive heart failure, and myocardial infarction, the 
Veteran does not have a diagnosis of ischemic heart disease 
and, therefore, his case is not subject to the stay and the 
Board may proceed in adjudication.  See Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).

The issues of entitlement to service connection for diabetes 
mellitus type II, atrial fibrillation, hypertension, and 
joint pain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

In an October 2009 statement, prior to the promulgation of a 
decision in the appeal, the Veteran requested that his appeal 
with regard to the issue of entitlement to service connection 
for migraines and whether his income exceeds the maximum 
annual pension rate for entitlement to nonservice-connected 
disability pension be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the 
issue of entitlement to service connection for migraines have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of the appeal regarding the 
issue of whether the Veteran's income exceeds the maximum 
annual pension rate for entitlement to nonservice-connected 
disability pension have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In an October 2009 statement, the Veteran has withdrawn his 
appeal regarding the issues of entitlement to service 
connection for migraines and whether his income exceeds the 
maximum annual pension rate for entitlement to nonservice-
connected disability pension.  Hence, there remain no 
allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to these 
issues and they are dismissed.


ORDER

The appeal for the claim of entitlement to service connection 
for migraines is dismissed.

The appeal for the claim of whether the Veteran's income 
exceeds the maximum annual pension rate for entitlement to 
nonservice-connected disability pension is dismissed.


REMAND

At his October 2009 Board hearing and in documents of record, 
the Veteran contends that he currently has diabetes mellitus 
as a result of exposure to herbicides while serving in 
Vietnam.  He also claims that he has atrial fibrillation and 
hypertension as a result of his military service or, in the 
alternative, as secondary to diabetes mellitus.  The Veteran 
further alleges that he has joint pains, mainly in his knees, 
due to injury during service.  Therefore, he claims that 
service connection is warranted for such claimed conditions.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the Veteran 
was not provided with notice of the information and evidence 
necessary to establish his claims of entitlement to service 
connection for atrial fibrillation and hypertension on a 
secondary basis, or, as relevant to all claims, of the 
information and evidence necessary to establish a disability 
rating and an effective date, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
remand is necessary to provide the Veteran with proper VCAA 
notice.  

Additionally, the Board finds that a remand is necessary in 
order to obtain outstanding records from the Social Security 
Administration (SSA).  As indicated by the Veteran at his 
October 2009 Board hearing, he receives SSA disability 
benefits.  Also of record is documentation from SSA 
indicating that the Veteran was determined to be disabled as 
of July 2002.   As such, a remand is necessary in order to 
obtain any determination pertinent to the Veteran's claim for 
SSA benefits, as well as any medical records relied upon 
concerning that claim.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992) (where VA has actual notice of the 
existence of records held by SSA which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA).

The Board also finds that a remand is necessary in order to 
obtain outstanding treatment records.  In this regard, the 
Board observes that the claims file contains authorization 
forms from the Veteran indicating treatment at the Fresno 
Cardiovascular Clinic in November 2005 and the California 
Heart Medical Associates in December 2005 for his claimed 
heart conditions.  A handwritten note by what appears to be 
RO personnel indicates that such records were not requested 
because the Veteran claimed such conditions as secondary to 
diabetes mellitus and he had not been diagnosed with diabetes 
mellitus.  However, the Board observes that the Veteran 
originally claimed service connection on a direct basis.  
Additionally, he also reported treatment at the California 
Orthopedic and Medical Center in November 2005 for his 
claimed knee disorder.  A handwritten note by what appears to 
be RO personnel indicates that there was no treatment in 
service.  There is no indication in the claims file that such 
records were requested.  Additionally, the Veteran testified 
at his October 2009 Board hearing that he currently receives 
treatment for his claimed conditions at the Fresno VA Medical 
Center and was treated in December 2006 at St. Agnes Medical 
Center for his heart.  As such, on remand, the Veteran should 
be requested to identify any treatment for his diabetes 
mellitus, atrial fibrillation, hypertension, and joint pain.  
After securing any necessary authorization forms, all 
identified records not already contained in the claims file, 
to specifically include those from the Fresno Cardiovascular 
Clinic dated in November 2005, the California Heart Medical 
Associates dated in December 2005, the California Orthopedic 
and Medical Center dated in November 2005, the Fresno VA 
Medical Center (also known as the VA Central California 
Health Care System) dated from January 2006 to the present, 
and St. Agnes Medical Center dated in December 2006, should 
be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish his claims for service 
connection for atrial fibrillation and 
hypertension on a secondary basis and, as 
relevant to all claims, the evidence and 
information necessary to establish a 
disability rating and an effective date in 
accordance with Dingess/Hartman, supra.

2.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  

3.  Request that the Veteran identify any 
treatment for his diabetes mellitus, 
atrial fibrillation, hypertension, and 
joint pain.  After securing any necessary 
authorization forms, obtain all identified 
records not already contained in the 
claims file, to specifically include those 
from the Fresno Cardiovascular Clinic 
dated in November 2005, the California 
Heart Medical Associates dated in December 
2005, the California Orthopedic and 
Medical Center dated in November 2005, the 
Fresno VA Medical Center (also known as 
the VA Central California Health Care 
System) dated from January 2006 to the 
present, and St. Agnes Medical Center 
dated in December 2006.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  Any additionally-indicated 
development, to include affording the 
Veteran any contemporary examinations 
deemed necessary for the appropriate 
adjudication of the claims, should be 
conducted.

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


